                     UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON

EDDIE D. MOORE,

          Plaintiff,

v.                                 Civil Action No. 2:19-cv-00404

ANDREW SAUL,
Commissioner of the Social
Security Administration,

          Defendant.


                     MEMORANDUM OPINION AND ORDER


          The court having received the Proposed Findings and

Recommendation of United States Magistrate Judge Cheryl A.

Eifert, entered on November 12, 2019; and the magistrate judge

having recommended that the court dismiss the plaintiff’s

complaint, without prejudice, pursuant to Rule 4(m) of the

Federal Rules of Civil Procedure for failure to serve the

defendant timely; and no objection having been filed to the

Proposed Findings and Recommendation, it is ORDERED that the

findings made in the Proposed Findings and Recommendation of the

magistrate judge be, and they hereby are, adopted by the court

and incorporated herein.


          It is, therefore, ORDERED that this case be, and it

hereby is, dismissed without prejudice.
          The Clerk is directed to forward copies of this

memorandum opinion and order to the plaintiff, all counsel of

record, and the United States Magistrate Judge.


                                    Enter: December 20, 2019




                                2
